REQUESTED BY: Avery L. Gurnsey Keya Paha County Attorney
Will a pickup truck which is capable of pulling a gooseneck trailer, be classified as a truck-tractor if it is not specifically designed for, nor primarily used for this purpose; and so constructed as to carry a load other than a part of the weight of the vehicle being drawn.
No.
In responding to a similar question in Attorney General Opinion No. 142, dated October 3, 1983, we were given an oral factual situation where the pickup truck's design and primary use was that of pulling a gooseneck trailer. When writing the former opinion, we were lead to believe that a pickup truck designed to pull a gooseneck trailer, was merely able to carry a small load incidental to its primary use.
We have since learned that many pickup trucks which are capable of pulling a gooseneck trailer were neither designed for, nor primarily used for that purpose. As such, to clarify any confusion which may have resulted from our earlier opinion we are hereby modifying that opinion, not changing it.
If the primary use of a pickup is to draw a gooseneck trailer and it is not constructed so as to carry a load other than merely incidental to its primary use, the pickup will be classified as a truck-tractor.
Otherwise, the pickup which is designed or adapted to pull a gooseneck trailer, should be classified as a truck. A pickup may haul feed, hay, miscellaneous items and be used for fence maintenance, etc. Other than the inconvenience of the ball or mounting device which is situated in the middle of the bed of the truck, a pickup equipped to pull a gooseneck trailer, still can be used as a truck in a majority of instances.
The balls or mounting devices which are situated in the middle of the bed of the truck are often no larger than a small wastepaper basket. Generally, these mounting devices are fastened to the bed of the pickup with between four and eight bolts.
In many instances, the purpose or use of a gooseneck trailer is no different than a trailer which is mounted on a ball at the rear of a vehicle. Often a gooseneck trailer is safer and easier to pull because it has less sway than a trailer attached to a ball on the rear of a vehicle.
The Nebraska statutes provide the following definitions:
   (3) Trucks shall include motor vehicles equipped or used for the transportation of property;
. . . .
   (7) Truck-tractor shall mean every motor vehicle designed and used primarily for drawing other vehicles, and not so constructed as to carry a load other than a part of the weight of the vehicle and load being drawn.
Neb.Rev.Stat. § 60-301(3) and (7) (Supp. 1983). Whether a pickup truck which is capable of pulling a gooseneck trailer, should be classified as a truck or a truck-tractor, will depend on its design and primary use, which must be based on a factual determination.
Very truly yours, PAUL L. DOUGLAS Attorney General Henry M. Grether, III Assistant Attorney General APPROVED:Paul L. Douglas
Attorney General